DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

 Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 10-11, 13-17, 21-28 over Abileah as the primary reference, are withdrawn due to Applicant’s amendment filed on April 20, 2022.

Claim Objections
Claim 15 is objected to because of the following informalities:  At the very end of claim 15, the term “shape” should be rewritten as - - shapes - - to reflect the plurality of the protrusions or depressions.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	The limitation of "the plurality of protrusions or depressions" is not recited in the parent claim 10.  Accordingly, there is insufficient antecedent basis for this limitation.  For the purposes of examination, since the preceding claim 14 recites said limitation, claim 15 is treated as though it was intended to be dependent on claim 14 instead of claim 10.  
b)	Since the last three lines of claim 10 describe the uneven surface of the atomizing layer as being formed by diffusion particles which have irregular shapes, it is unclear how the plurality of protrusions or depressions have hemispherical shapes, unless the hemispherical shapes are irregular hemispherical shapes.  For the purposes of examination, the hemispherical shapes are treated as being irregular hemispherical shapes.  
Correction and/or clarification with relevant citation(s) from the specification are required.

Claim Rejections - 35 USC § 103
Claims 10-11, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abileah (US 2005/0134749) in view of Naraba (US 2010/019787), Gollier (US 2012/0300304) and Inoue (US 2007/0229804).

    PNG
    media_image1.png
    498
    937
    media_image1.png
    Greyscale

Regarding claim 10, Abileah teaches a display device (liquid crystal display (LCD) [0016] device [0004]) comprising: a display module (LCD 50 [0016]) comprising: a display panel (light valve 54 [0016] minus 60, Fig. 1 shown above); and a polarizer (second 60 polarizer [0017]) disposed on a light-emitting side of the display panel (54-60) (light from backlight 52 impinging on the first polarizer 62 [0017], Fig. 1) and comprising a polarizer body (of polarizer 60, Fig. 1) and an atomizing layer (surface … 80 may have a glare diffusing front surface … scatters the light [0033], proximate surface 80 of the LCD 50 [0021]) disposed on a side of the polarizer body (of polarizer [0021]) distal to the display panel (54 minus 60) (Fig. 1), wherein the atomizing layer 80 comprises an uneven surface (roughen or coat the surface to create a texture that scatters the incident light [0033]), for the purpose of reducing the intensity of reflected light that reaches the viewer’s eyes ([0033] eye of a viewer 58 [0017], Fig. 1); and a cover plate (glass substrate 70 [0021]) covering the display module 50, wherein a surface (proximate surface 78 [0021]) of the cover plate 70 (substrate 70 [0021]) is arranged to face toward the atomizing layer 80 (proximate surfaces 78 and 80 of the substrate 70 and the LCD 50, respectively, are glass and a polarizer [0021], Fig. 1), and the surface 78 of the cover plate 70 facing the display module is separated from the atomizing layer of the polarizer 60 in the display module 50 by an air layer (air gap 74 [0021], Fig. 1). Abileah fails to specify that a gap between the surface of the cover plate 78 facing the display module 50 and the atomizing layer 80 of the polarizer 60 in the display module 50 is within a range of 0.8 mm to 3 mm.
However, Naraba teaches that in a conventional display device ([0002]), a gap between a surface of a cover plate (transparent cover such as a tempered glass plate [0002]) and an uppermost layer of a display module (panel surface [0002]) is 1 mm ([0002]) which is within the claimed range of 0.8 mm to 3 mm, for the purpose of protecting the display module from any adverse effects when the cover plate is broken by an external impact ([0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a gap within a range of 0.8 mm to 3 mm, between the surface of the cover plate facing the display module and the atomizing layer of the polarizer in the display module of the display device of Abileah, in order to protect the display module from any adverse effects when the cover plate is broken by an external impact, as taught by Naraba. 
	In addition, Abileah teaches that the surface 78 of the cover plate 70 facing the display panel (54 minus 60, Fig. 1) may have an anti-glare front surface (glare diffusing front surface [0033]), where the term “may” implies that there is a choice such that the surface 78 may also be smooth.
Gollier teaches that in a display device (pixelated display [0035] device [0025]) comprising a cover plate (substrate 100 [0035]) covering a display module (display 140 screen [0035]), the cover plate 100  can have an anti-glare layer (antiglare surface 110 [0035]) on a front surface of the cover plate 100 distal to the display module 140 (Fig. 5) in place of a back surface of the cover plate 100 facing the display module 140, such that the back surface of the cover plate 100 facing the display module is smooth (flat back surface of the glass [0048]), for the purpose of minimizing undesired reflection of a front light source 510 as well as any other exterior light sources (direct reflection coming from the punctual lights sources in the room [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the surface of the cover plate distal to the display panel, with an anti-glare front surface, in place of the surface of the cover plate facing the display panel, of the display module of the display device of Abileah, such that the surface of the cover plate facing the display panel is smooth, in order to minimize undesired reflection of a front light source as well as any other exterior light sources, as taught by Gollier.
In addition, Abileah fails to teach that the atomizing layer 80 which comprises an uneven surface (roughen or coat the surface to create a texture that scatters the incident light [0033]), is a resin layer doped with an antistatic agent.
However, Inoue teaches that in a polarizer (polarizing plate [0032]) comprising an atomizing layer (light-scattering layer 3 [0095]) comprising an uneven surface (irregularities [0121]), the atomizing layer can be a resin (comprising light-transmitting resin [0095]) layer doped with an antistatic agent (antistatic function … disperse the electroconductive particle in the light-scattering layer [0365]), for the purpose of dissipating harmful static electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a resin layer doped with an antistatic agent, as the atomizing layer of the polarizer of the display module of the display device of Abileah, as taught by Inoue, in order to dissipate harmful static electricity.
Although Abileah teaches that the atomizing layer 80 coats the polarizer 60 on the surface of the polarizer distal to the display panel (Fig. 1) to form the uneven surface (create a texture that scatters the incident light [0033]), Abileah fails to specify that the atomizing layer 80 is a resin layer that is further doped with diffusion particles, wherein the diffusion particles are dispersed on the surface of the polarizer distal to the display panel and have irregular shapes to form the uneven surface of the atomizing layer 80.
However, Inoue teaches that the resin layer of the atomizing layer (light-scattering layer 3 [0095]) is further doped with diffusion particles (average particle diameter of the light-transmitting particle is preferably … 0.5 µm, internal scattering of light [0132]) having irregular shapes ([0021]) to form an uneven surface (surface irregularity shape [0121]), for the purpose of providing the desired balance of light diffusion (internal scattering of light [00132]) and bright-room contrast ([0132]). 
Therefore, it would have been obvious of ordinary skill in the art at the time, to have further doped the resin layer which is the atomizing layer of the polarizer of the display module of the display device of Abileah, as modified by Inoue, with diffusion particles having irregular shapes, the diffusion particles being dispersed in the resin layer on the surface of the polarizer distal to the display panel, to form the uneven surface of the atomizing layer, in order to obtain the desired balance of light diffusion and bright-room contrast, as taught by Inoue.
Regarding claim 11, Abileah fails to teach that the cover plate has an anti-glare layer on a side of the cover plate distal to the display module.
However, Gollier teaches that in a display device (pixelated display [0035] device [0025]) comprising a cover plate (substrate 100 [0035]) covering a display module (display 140 screen [0035]), the cover plate 100 has an anti-glare layer (antiglare surface 110 [0035]) on a side of the cover plate 100 distal to the display module 140 (Fig. 5), for the purpose of minimizing undesired reflection of the front light source 510 as well as any other exterior light sources (direct reflection coming from the punctual lights sources in the room [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the cover plate covering the display module of the display device of Abileah, with an anti-glare layer on a side of the cover plate distal to the display module, in order to minimize undesired reflection of exterior light, as taught by Gollier.
Regarding claim 14, Abileah, as modified by Inoue, teaches that the uneven surface is formed by diffusion particles having irregular shapes, for the purpose of providing the desired balance of light diffusion and bright-room contrast, as described above.  In addition, Inoue teaches that the uneven surface (of 3 light-scattering layer [0048], Fig, 2A shown below), is provided with a plurality of protrusions and depressions formed by the diffusion particles having irregular shapes ([0021], 5 light-transmitting particle [0050], Fig. 2A).

    PNG
    media_image2.png
    167
    383
    media_image2.png
    Greyscale

	Regarding claim 15, Abileah, as modified by Inoue, teaches that the uneven surface is formed by diffusion particles having irregular shapes, for the purpose of providing the desired balance of light diffusion and bright-room contrast, as described above.  In addition, Inoue teaches that the uneven surface (of 3 light-scattering layer [0048], Fig. 2A shown above) is provided with a plurality of protrusions and depressions formed by the diffusion particles having irregular shapes ([0021], 5 light-transmitting particle [0050], Fig. 2A), wherein the plurality of protrusions and depressions have irregular hemispherical shapes (spheres in Fig. 2A representing irregular spheres ([0021]), for the purpose of providing the desired balance of light diffusion and bright-room contrast, as described above. 
Regarding claim 16, Abileah is silent regarding a haze of the polarizer 60 including the atomizing layer 80 (Fig. 1).
However, Inoue teaches that a polarizer (polarizing plate [0032]) comprising an atomizing layer (light-scattering film [0124]) comprising an uneven surface (irregularities [0121]), can have a haze of 30% (entire haze, Sample No. 1-1, Table 6 [00491]) that is within the claimed range of 20% to 30%, for the purpose of providing the desired bright-room contrast and anti-reflection characteristics (reducing reflection [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the atomizing layer of the polarizer of the display module of the display device of Abileah, with a haze within a range of 20% to 30%, in order to obtain the desired bright-room contrast and anti-reflection characteristics, as taught by Inoue.
Regarding claim 20, Abileah, as modified by Inoue, teaches the atomizing layer which is a resin layer doped with an antistatic agent, for the purpose of dissipating harmful static electricity, as described above.  In addition, Inoue teaches that the resin layer is a photo-curable resin layer (monomer for the formation of a light-transmitting resin, a photoradical initiator… causing a polymerization reaction by the irradiation of ionizing radiation [0150]), where the refractive index of the photo-curable resin is from 1.50 to 1.53 ([0133]) which is with the claimed range of greater than 1.49, for the purpose of providing the light-scattering layer with the desired light-scattering properties ([0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a photo-curable resin layer with a refractive index that is greater than 1.49, as the resin layer which is the atomization layer, of the polarizer of the display module of the display device of Abileah, as modified by Inoue, in order to obtain the desired light-scattering properties, as taught by Inoue.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abileah in view of Naraba, Gollier and Inoue, as applied to claims 10-11, 14-16, 20 above, and further in view of Son (US 2016/0178958).
Abileah, as modified by Naraba, Gollier and Inoue, teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, where a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the display module by an air layer, as described above.  Abileah is silent regarding a thickness of the polarizer.

    PNG
    media_image3.png
    239
    705
    media_image3.png
    Greyscale
  
However, Son teaches that in a polarizer (polarization plate 100 [0050], Fig. 3 shown above), protective layers (140 and 150 [0055]) can each have a thickness of 0.001 mm (1 µm [0055]), the polarizer body (polarizing layer 110 [0052]) can have a thickness of 0.04 mm (40 µm [0052]), and the adhesive layer (130 [0054]) can have a thickness of 0.03 mm (30 µm [0054]), for the purpose of providing the desired polarizing light and laminated protection.  Although Son is silent regarding thicknesses of the other two layers of the polarizer 100, namely a thickness of the surface treatment layer (160 [0050]) which can be an anti-reflective surface treatment layer ([0059]), and a thickness of the atomizing layer (light scattering layer 120 [0050]) comprising an uneven surface (recessed patterns 122a [0064] of light scattering layer 120a of the first polarization plate 100a [0063], Fig. 4), these are common dimensions, as evidenced by Inoue. 
Inoue teaches that in a polarizer (polarizing plate [0032]), an atomizing layer (a light-scattering film [0124]) comprising an uneven surface (irregularities [0121]) can have a thickness of 0.03 mm (30 µm [0139]), and that an anti-reflective surface treatment layer (low refractive index layer on the outermost surface (antireflection property) [0005]) is more preferably 0.000015 mm (15 nm [0280]), for the purpose of providing suitable light-scattering and anti-reflective surface characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, would have provided the atomizing layer and the anti-reflective surface treatment layer of the polarizer of Son, with the corresponding thicknesses of 0.01 mm, and 0.000015 mm, in order to obtain suitable light-scattering and anti-reflective surface characteristics, as taught by Inoue.
Accordingly, the polarizer of Son, as modified by Inoue, can have a total thickness of 0.1 mm (0.001+0.001+0.04+0.03+0.03+0.000015), which is within the claimed range of 0.1 to 0.15 mm, for the purpose of providing the desired polarized light with laminated protection, along with the desired light-scattering and anti-reflective surface characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizer of the display module of the display device of Abileah, with a thickness within a range of 0.1 to 0.15 mm, in order to obtain the desired polarized light with laminated protection, along with the desired light-scattering and anti-reflective surface characteristics, as taught by Son in light of Inoue.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Abileah in view of Naraba, Gollier and Inoue, as applied to claims 10-11, 14-16, 20 above, and further in view of Son (US 2016/0178958), and as evidenced by Kanemura (US 2013/00079468).
Abileah, as modified by Naraba, Gollier and Inoue, teaches the display device comprising: the display module comprising the polarizer disposed on a light emitting side of the display panel, the polarizer comprising the polarizer body and the atomizing layer disposed on a side of the polarizer body distal to the display panel, the atomizing layer comprising an uneven surface; and the cover plate covering the display module, where a surface of the cover plate is arranged to face towards the atomizing layer, and the surface of the cover plate facing the display module is separated from the atomizing layer of the polarizer in the display module by an air layer, as described above.  Abileah is silent regarding an optical adhesive through which the display panel is bonded to the polarizer body.
However, Son teaches that the display panel 200 is bonded to the polarizer body 110 through an adhesive (first polarization plate 100 may be attached onto an upper surface of the second base substrate 221 by an adhesive layer and fixed to the LCD 200 accordingly [0060], Fig. 1) which, since the display device is an optical display device (LCD [0040]), is desirably an optical adhesive such as an optically isotropic and transparent adhesive, for the purpose of providing the desired lamination with minimal optical interference, as evidenced by Kanemura.
Kanemura teaches that it was already a well-known practice in the art at the time, to bond a display panel (liquid crystal panel [0006]) to a polarizer body (of a polarizing plate [0006]) through an optically isotropic and transparent adhesive ([0008]), for the purpose of providing the desired lamination with minimal optical interference (in order that the functions of optical films should not be impaired [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have bonded the display panel to the polarizer body through an optical adhesive, in the display module of the display device of Abileah, as taught by Son, in order to obtain the desired lamination with minimal optical interference, as evidenced by Kanemura.

Response to Arguments
Applicant’s arguments have been considered but are mostly moot because of the new embodiment of the new combination in the new grounds of rejection.  Regarding Applicant’s argument that the range of the gap d2 of 0.8 mm to 3 mm is not a simple numerical selection, it is noted that the specification does not appear to contain calculations or comparative data to highlight the criticality of the gap d2 range of 0.8 mm to 3 mm in the combination of features of the presently claimed display device.   





Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782